Title: To George Washington from Joshua Humphreys, 24 April 1797
From: Humphreys, Joshua
To: Washington, George



Sir
Philadelphia Apl 24. 1797

Before you left this City you mentioned you wanted a pump for raising water about sixty feet, if you have not one provided and will please to give me the height the water must be raised, the quantity to be delivered, and also the use it is to be applied to, I will endeavour to find out and transmitt to you the best plan for having one made, and what the cost will be.
The Frigate U. States will be Launched either the last of this month or the begining of the next. I am with the greatest Esteem & Respect

Joshua Humphreys

